ON PETITION FOR REHEARING.                  [En Banc. January 15, 1934.]
Respondents have filed a petition asking that the opinion in this case be clarified, and for a further rehearing of the case.
The request for clarification is based upon the statement that there is now a dispute between counsel as to whether, under the decision of this court above referred to, the appellant is entitled not only to the rentals accruing from that portion of the building located on the east half of Lot 4, Block 47, Benn's Original Plat of Aberdeen (the portion of the lot covered by appellant's mortgage), but also to the rentals accruing from that portion of the building occupying the west half of the lot (the portion owned by respondents). Appellant's answer to the petition confirms the fact that there is such dispute. *Page 60 
It is apparent from a reading of the opinion that this court was concerned only with the rentals accruing from the east half of the above lot, the portion covered by appellant's mortgage, and was in no way passing upon the disposition to be made of the rentals accruing from the west half. We make this statement only for the benefit and assistance of counsel, and not because the opinion requires it.
The petition for clarification and for rehearing is denied.